DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over either Miyahara et al. (US 2017/0225129 A1) or Yoshikawa et al. (US 2001/0020416 A1), in view of Yuen (US 2006/0115415 A1).

	With regard to claim 1, Miyahara et al. discloses a method for producing a zeolite separation membrane having an all-silica MFI zeolite crystal structure (30) on a porous support (20) comprising a step of producing a seed crystal having an all-silica MFI-type zeolite, a step of applying the seed crystal onto the porous support, a step of producing a membrane synthesis raw material composition, and a step of immersing the porous support having the seed crystal applied thereon in the membrane synthesis raw material composition and performing hydrothermal synthesis, wherein the membrane synthesis raw material composition contains a silica source (silica sol) and an organic template (tetrapropylammonium hydroxide, tetrapropylammonium bromide, tetraethylammonium or 1-adamantane amine) and does not contain a fluorine compound at paragraphs [0051], [0071] and [0087].
	Yoshikawa et al. discloses a method for producing a zeolite separation membrane having an all-silica MFI-type zeolite crystal structure (MFI silicalite-1) on a porous support (alumina) comprising a step of producing a seed crystal having an all-silica MFI-type zeolite (silicalite), a step of applying the seed crystal onto the porous support, a step of producing a membrane synthesis raw material composition, and a step of immersing the porous support having the seed crystal applied thereon in the membrane synthesis raw material composition and performing hydrothermal synthesis, wherein the membrane synthesis raw material composition contains a silica source (fumed silica) and an organic template (tetrapropylammonium hydroxide (TPAOH)) and does not contain a fluorine compound at paragraphs [0162]-[0167].
Miyahara et al. mentions the zeolite crystal structure being a CHA type at paragraph [0023] but does not expressly mention the CHA type zeolite crystal structure being all-silica or fluorine free.
Yoshikawa et al. discloses the zeolite being an all-silica CHA zeolite at paragraph [0081] but does not mention how they are synthesized.
Yuen discloses producing all-silica (see paragraphs [0011] and [0023]) CHA zeolites for gas separation from a synthesis raw material composition comprising a silica source (see paragraph [0017]) and an organic template (see paragraphs [0013]-[0016]) and that does not contain a fluorine compound (see paragraph [0012]) at the abstract and paragraphs [0011]-[0017], [0023] and [0033]. Yuen also teaches using all-silica CHA seed crystals to direct and accelerate crystallization while minimizing the formation of undesired contaminants at paragraph [0018].
It would have been obvious to one of ordinary skill in the art to incorporate the all-silica CHA synthesis including the synthesis raw material composition and all-silica CHA seed crystals of Yuen into the methods of Miyahara et al. or Yoshikawa et al. to provide an all-silica CHA zeolite membrane. This is especially true since Yuen recognized the gas separation utility of the all-silica CHA zeolites and both Miyahara et al. and Yoshikawa et al. disclose CHA being among the suitable zeolites.
While Yuen is directed to producing discrete zeolite particles, one having ordinary skill in the art would have recognized that the synthesis and synthesis solution of Yuen could be adapted to secondary hydrothermal synthesis on a substrate. This is particularly true in view of the fact that both Miyahara et al. and Yoshikawa et al. disclose using secondary hydrothermal growth to form their disclosed membranes. 

With regard to claim 2, Yuen discloses the organic template being TMAdaOH (see paragraph [0014]) and the ratio between the silica source and TMAdaOH being 0.15-0.25, the ratio between the silica source and water being 10-50 (see Table A) at paragraph [0014] and Table A.
The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 3, Yuen discloses the hydrothermal synthesis being performed at 120-160 0C for at least 1 day at paragraphs [0019]-[0021].
The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
September 23, 2022